Title: From George Washington to Jedediah Huntington, 8 December 1780
From: Washington, George
To: Huntington, Jedediah


                        
                            Dear Sir
                            Hd Qrs New Windsor Decr 8th 1780
                        
                        Since my arrival at this place I have received Your Letter of the 2nd Inst.
                        Altho I am utterly averse to have the Line of any State left without a General Officer, yet under the
                            circumstances you Mention; you have my permission to visit your friends, of whom I wish you a happy sight, and an
                            agreeable journey to them. I am Dear Sir with great esteem Your Most Obed. Servt

                    